942 A.2d 781 (2008)
194 N.J. 28
In the Matter of Kevin John FLYNN, an Attorney at Law (Attorney No. XXXXXXXXX).
Supreme Court of New Jersey.
March 6, 2008.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 07-241, concluding that as matter of reciprocal discipline pursuant to Rule 1:20-14, KEVIN JOHN FLYNN, formerly of NEW YORK, NEW YORK, who was admitted to the bar of this State in 1987, should be suspended from the practice of law for a period of one year, retroactive to March 8, 2007, based on discipline imposed in the State of New York effective March 8, 2007, for conduct that violates RPC 1.1(a)(gross neglect), RPC 1.1(b)(pattern of neglect), RPC 1.2(a)(settling case without client's authority), RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed about status of the matter), RPC 1.4(c)(failure to explain matter to extent reasonably necessary to make informed decisions), and RPC 8.4(c)(c6nduct involving dishonesty, fraud, deceit or misrepresentation);
*782 And the court having determined from its review of the matter that a one-year prospective suspension is the appropriate discipline;
And good cause appearing;
It is ORDERED that KEVIN JOHN FLYNN is suspended from the practice of law for a period of one year and until the further Order of the Court, effective immediately; and it is further
ORDERED that respondent comply with Rule 1:20-20 dealing with suspended attorneys; and it is further
ORDERED that pursuant to Rule 1:20-20(c), respondent's failure to comply with the Affidavit of Compliance requirement of Rule 1:20-20(b)(15) may (1) preclude the Disciplinary Revie Board from considering respondent's petition for reinstatement for a period of up to six months from the date respondent files proof of compliance; (2) be found to constitute a violation of RPC 8.1(b) and RPC 8.4(c); and (3) provide a basis for an action for contempt pursuant to Rule 1:10-2; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.